Citation Nr: 0616652	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001, rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board remanded the case in October 2004.  

The veteran, in a letter received in December 2005, asserted 
that he is entitled to an increased rating for his service-
connected first degree L4-L5 spondylosis, currently rated 40 
percent disabling.  He specifically states that his service-
connected back disability causes pain and numbness in his 
legs and that these symptoms warrant a rating in excess of 40 
percent.  As the issue of entitlement to an increased rating 
for this service-connected disability has not yet been 
addressed, it is referred to the RO to take the necessary 
steps to fully develop and adjudicate this issue.


FINDINGS OF FACT

There is no competent evidence the veteran currently has 
peripheral neuropathy of the right and left lower 
extremities.


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy of the right 
and left lower extremities that were either incurred in or 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in November 2004, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
not accomplished.  However, the RO sent the veteran adequate 
notice in November 2004, after the initial denial of the 
claim.  

The November 2004 letter essentially explained the type of 
evidence that needed to be submitted for him to prevail on 
the claim for service connection, what evidence he should 
submit, and what evidence the RO would obtain for him.  He 
was also told to submit all pertinent evidence he had in his 
possession.  Finally, the veteran has been provided a hearing 
before a Veterans Law Judge.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records,  and post-service medical records 
identified by the veteran.  The veteran has been provided 
several medical examinations.  As such, the record is 
sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the severity of the condition or the effective date 
for the disability.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

II.  Governing Laws, Regulations and Legal Analysis

Peripheral neuropathy was not diagnosed during service.  
Prior to 2005, the veteran had provided statements and 
testimony asserting that he has experienced pain and numbness 
in his legs on numerous occasions.  He points out that 
medical evidence (electromyogram (EMG) study dated in 
February 2001) reflects that he has peripheral neuropathy.  
He argues that these symptoms have been present since an 
inservice injury in the mid 1980s, and that they are the 
result of his service-connected injuries, first degree L4-L5 
spondylosis, and fractures of the right iliac crest and left 
femur.  At a March 2004 personal hearing, he submitted 
private radiology and magnetic resonance imaging studies 
dated in July 2002 which show some nerve root disability and 
bilateral neural foraminal narrowing in the lumbar spine.  

A VA peripheral nerves examination was conducted in July 
2005.  The veteran related sensory complaints of both legs 
since his inservice accident.  At the time, he had no 
numbness and tingling, but that it developed after activity.  
The examiner related the veteran's significant past medical 
history.  Specifically, the examiner noted that previous EMG 
studies were reported as a compatible with sensory 
neuropathy, but that the studies were normal for the leg 
muscles tested.  Examination found normal muscle bulk and 
tone, no atrophy, and normal strength throughout.  An August 
2005 EMG study was noted as normal, and that there was no 
evidence of generalized or sensory neuropathy.  The examiner 
did note that the veteran had a history of radiculopathy from 
lumbar spine disease, but that this condition was not 
explored on this examination.  The examiner concluded that 
there was no clinical evidence based on the veteran's 
complaints or the examination for a diagnosis of a separate 
peripheral or focal neuropathy affecting the legs.  

In a December 2005 letter, the veteran stated that after 
undergoing the July 2005 VA examination and having the 
examiner discuss his diagnosis in great detail; he now 
realizes that he does not have a peripheral neuropathy and 
should not have requested service connection for this 
disability.  However, the veteran does point out that he 
suffers from severe bilateral leg numbness caused by his 
service-connected first degree L4-L5 spondylosis, and 
fractures of the right iliac crest and left femur.  The 
veteran's service-connected spondylosis is currently rated 40 
percent disabling under Diagnostic Code 5293, the former 
rating code for intervertebral disc syndrome.  See also 
Diagnostic Code 5243 (effective September 26, 2003, the 
diagnostic code for rating intervertebral disc syndrome spine 
was re-designated and the criteria for rating the condition 
were also amended).  As noted above, this issue is referred 
to the RO for consideration of an increased rating for the 
service-connected disability.  The Board notes, however, that 
a decision on the issue of service connection for peripheral 
neuropathy of the right and left lower extremities must still 
be rendered, as the issue has not been withdrawn.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
disability was incurred in active service or, if pre- 
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

An essential requirement for granting service connection is 
medical evidence of current disability.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  The 2005 VA examination report 
indicates that the veteran does not have a current peripheral 
neuropathy of the right and left lower extremities.  It is 
noteworthy to mention that the veteran does not dispute the 
examiner's findings.  Given the foregoing, service connection 
is not warranted for peripheral neuropathy of the right and 
left lower extremities.  As the veteran is not diagnosed with 
a current peripheral neuropathy by competent medical 
evidence, service connection pursuant to 38 C.F.R. § 
3.303(b), continuity of symptomatology, need not be 
considered.  For these reasons, the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for peripheral neuropathy of 
the right and left lower extremities is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


